DETAILED ACTION

In the reply filed 11/28//2022, claims 1, and 13 are amended. Claims 1, 2, 4-6, 8-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 has been amended to require: “a boarding part fixedly connected to the connection part to be tiltable and fixed in a same longitudinal direction as the frame”.  
The claim introduces new matter at least because the original disclosure does not suggest that the boarding part is fixed in a same longitudinal direction as the frame. Support for this limitation is not found in the original disclosure, and has not been pointed out in Applicant’s remarks.
Based on Applicant’s Fig. 3, the elastic parts 121b, and the gap between the connection member (121a) and connection housing (32) at the insertion hole (132a) would facilitate a limited amount of twisting about a vertical axis, contrary to the claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 has been amended to require: “a boarding part fixedly connected to the connection part to be tiltable and fixed in a same longitudinal direction as the frame”. 
The metes and bounds of “fixed” and “fixedly” within the context of the present application are unknown. In applicant’s arguments, Applicant suggests that Johnson, as previously relied upon, does not teach a boarding part fixedly connected to the connection part. In Applicant’s own disclosure, the connection part (120) is connected to the boarding part (130) in such a way that permits relative motion between the boarding part and connection part.  What is meant by “fixed” or “fixedly connected”?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruczek (US 5,839,737).

Regarding claim 13, Kruczek teaches: a personal mobility device comprising: 
a frame (12B) having a top surface and a bottom surface;
a plurality of wheels (16) spaced from each other and connected to the bottom surface of the frame;
a connection part (best shown in Fig. 4) connected to the top surface of the frame; and 
a boarding part (12A) fixedly connected to the connection part to be tiltable and fixed in a same longitudinal direction as the frame,
wherein the connection part comprises: 
a fixed housing (32R) attached to the top surface of the frame,
an elongated connection member (22) configured and arranged to be affixed to the fixed housing so that a longitudinal axis of the connection member extend orthogonally relative to and between the boarding part and the fixed housing to connect the boarding part to the frame (the connection member 22 extends orthogonal to the longitudinal directions of the frame and boarding part); and 
an elastic part (24LA) disposed around the connection member and configured to provide an elastic force to the boarding part when the boarding part is tilted relative to the frame;
 wherein the boarding part comprises:
 a connection housing (18LA) fixedly attached to a lower surface (12ACAA) of the boarding part and connected to the connection member to create a gap between the boarding part and the frame. 
Relevant elements are best shown in Figs. 2 and A. 

Allowable Subject Matter
Claims 1-2, 4-6, 8-12, and 14 are allowed.
Amended independent claim 1 has been amended to include the limitations of claim 7, previously indicated allowable. Reasons for allowance are provided in the prior Official Action (8/26/2022). 

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered.
Applicant’s remarks are made with regard to prior art no longer relied upon. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been rejected/addressed as provided above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/Primary Examiner, Art Unit 3618